Citation Nr: 0609800	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  02-01 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating in excess of 20 percent for chronic 
low back strain prior to April 26, 2005, and to a rating in 
excess of 40 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The veteran served on active duty from June 1991 to August 
1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which assigned an increased rating of 20 percent 
for the veteran's service-connected low back disorder, 
effective November 23, 1999.  The veteran appealed, 
contending that a higher rating was warranted; she did not 
disagree with the effective date assigned for this increased 
rating.  A subsequent November 2005 rating decision assigned 
a 40 percent rating for the low back disorder, effective 
April 26, 2005.  

This case was previously before the Board in November 2003, 
at which time it was remanded for additional development to 
include a new examination.  As a preliminary matter, the 
Board finds that the remand directives have been 
substantially complied with, and, as such, a new remand is 
not required to comply with the holding of Stegall v. West, 
11 Vet. App. 268 (1998).  Nevertheless, as detailed in the 
REMAND portion of the decision below, the issue of 
entitlement to an extraschedular rating for the veteran's 
service-connected low back disorder requires additional 
development and will be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  Prior to April 26, 2005, the record reflects that the 
veteran's service-connected low back disorder was manifested 
by severe limitation of motion, especially when taking into 
consideration her complaints of pain.

3.  Prior to and since April 26, 2005, the veteran's service-
connected low back disorder has not been manifested by 
pronounced symptoms of intervertebral disc syndrome that are 
persistent and compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief; 
nor ankylosis; nor incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating of 40 percent for the 
veteran's service-connected low back disorder prior to April 
26, 2005, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.400, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic code 5235-5243 (2005); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2001).

2.  The criteria for a schedular rating in excess of 40 
percent for the veteran's service-connected low back disorder 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235-5243 (2005); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While this appeal was pending, the Veterans Claims Assistance 
Act of 2000 (VCAA) was enacted on November 9, 2000.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  
This law emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
August 2001, VA issued regulations to implement the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  However, because the VCAA was enacted after the 
initial adjudication of this claim by the RO (the "AOJ" in 
this case), it was impossible to provide notice of the VCAA 
before the initial adjudication in this case.  Nevertheless, 
during the course of this appeal, VA did provide the veteran 
with letters which meet the notification requirements of the 
VCAA, including letters dated in April 2001, April 2004, 
September 2004, and April 2005.  Taken together, this 
correspondence informed the veteran of what information and 
evidence she must submit, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or to submit any evidence in her possession that was 
relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the holding in 
Quartuccio, supra.  

The Board further notes that the veteran has been provided 
with a copy of the appealed rating decision, the January 2002 
Statement of the Case (SOC), and a December 2005 Supplemental 
SOC (SSOC), which provided her with notice of the law and 
governing regulations regarding this case, as well as the 
reasons for the determinations made with respect to her 
claims.  In pertinent part, the December 2005 SSOC included a 
summary of the relevant VCAA regulatory provisions of 
38 C.F.R. § 3.159.  Moreover, the veteran has not asserted 
that she has received inadequate notice in this case.  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005) (error 
regarding the timing of notice does not have the natural 
effect of producing prejudice and, therefore, prejudice must 
be pled as to it.).  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); Mayfield, 
supra; see also 38 C.F.R. § 20.1102 (harmless error); see 
also Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 
(U.S. Vet. App. March 3, 2006).  In view of the foregoing, 
the Board finds that the veteran was notified and aware of 
the evidence needed to substantiate this claim and the 
avenues through which she might obtain such evidence, and of 
the allocation of responsibilities between herself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All relevant VA and private medical 
records pertinent to this case are in the claims file and 
were reviewed by both the RO and the Board in connection with 
the veteran's claims.  Nothing indicates that the veteran has 
indicated the existence of any relevant evidence that has not 
been obtained or requested.  The veteran has indicated that 
she does not want a Board hearing in conjunction with this 
appeal.  Further, she has been accorded VA examinations which 
evaluated the severity of her service-connected low back 
disorder.  Moreover, VA has assisted the veteran and her 
representative throughout the course of this appeal by 
providing them with the SOC and the SSOC which informed them 
of the laws and regulations relevant to the veteran's claims.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant. 
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, her 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In general, the effective date for an increase will be the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(1).  For an increase in disability compensation, 
the effective date will be the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400(o)(2).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The criteria for evaluating disabilities of the back were 
substantially revised during the pendency of this appeal.  
For example, the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 for evaluating intervertebral disc syndrome were 
amended, effective September 23, 2002.  See 67 Fed. Reg. 
54,345-54,349 (August 22, 2002).  The newly enacted 
provisions of this section allow for intervertebral disc 
syndrome (preoperatively or postoperatively) to be evaluated 
based either on the total duration of incapacitating episodes 
over the past 12 months or by combining (under 38 C.F.R. § 
4.25) separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  In addition, effective September 26, 2003, 
further changes have been made to the remaining criteria for 
evaluating spine disorders.  See 68 Fed. Reg. 51,454-51,458 
(August 27, 2003).  These revisions consist of a new rating 
formula encompassing such disabling symptoms as pain, 
ankylosis, limitation of motion, muscle spasm, and 
tenderness.  Additionally, associated neurological 
abnormalities (e.g., bowel or bladder impairment) are now for 
evaluation separately.  These changes are listed under 
Diagnostic Codes 5235-5243, with Diagnostic Code 5243 now 
embodying the recently revised provisions of the former 
Diagnostic Code 5293 (for intervertebral disc syndrome). 

In a precedent opinion of the VA Office of the General 
Counsel, it was held that, when a provision of the VA rating 
schedule is amended while a claim for an increased rating 
under that provision is pending, the Board must determine 
whether the intervening change is more favorable to the 
veteran, and, if the amendment is more favorable, apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change.  In addition, 
the Board must apply the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  VAOPGCPREC 3-2000 (April 10, 
2000).

The "old" criteria for evaluating low back disorders, as 
considered by the RO, included 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293, and 5295.

Diagnostic Code 5292 provides for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion of the lumbar spine is slight, a 10 
percent rating is provided.  When the limitation of motion is 
moderate, a 20 percent rating is provided.  When the 
limitation of motion is severe, a rating of 40 percent is 
warranted.  38 C.F.R. § 4.71a.

Diagnostic Code 5293 provides for evaluation of 
intervertebral disc syndrome. Intervertebral disc syndrome is 
assigned a noncompensable rating when it postoperative, 
cured.  A 10 percent evaluation is assigned when it is mild.  
Moderate symptoms with recurring attacks are assigned a 20 
percent evaluation.  Severe symptoms, with recurring attacks 
and intermittent relief are assigned a 40 percent evaluation.  
Pronounced symptoms, that are persistent and compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief are assigned a 60 percent 
evaluation.  The maximum evaluation available under 
Diagnostic Code 5293 is 60 percent.  38 C.F.R. § 4.71a.

Diagnostic Code 5295 provides for the evaluation of 
lumbosacral strain.  With characteristic pain on motion, a 
rating of 10 percent is provided.  With muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position, a rating of 20 percent is 
provided.  When severe with listing of the whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion, a rating of 40 percent is 
provided.  38 C.F.R. § 4.71a.

The most recent amendment to 38 C.F.R. § 4.71a (i.e., the 
"new" criteria) changed the Diagnostic Codes for spine 
disorders to 5235 to 5243, and spine disorders are now rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Further, the normal 
ranges of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2), as 
added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The General Rating Formula for Diseases and Injuries of the 
Spine provides that with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  An evaluation of 20 percent is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  An evaluation of 40 percent is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  An evaluation of 50 percent requires unfavorable 
ankylosis of the entire thoracolumbar spine.  An evaluation 
of 100 percent requires unfavorable ankylosis of the entire 
spine.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (5), as added by 68 Fed. Reg. 51,454 (Aug. 
27, 2003).

The evaluation criteria are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine.  
Therefore, an evaluation based on pain alone would not be 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic 
sections of the rating schedule.  See 68 Fed. Reg. 51,455 
(Aug. 27, 2003).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that an evaluation of 10 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months.  An 
evaluation of 20 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months.  An evaluation of 40 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  Finally, an evaluation of 
60 percent requires intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  See 38 C.F.R. § 4.71a, Intervertebral Disc 
Syndrome, Note (1); see also 69 Fed. Reg. 32, 449 (June 10, 
2004).

The Board acknowledges that the competent medical evidence 
reflects that the veteran's service-connected low back 
disorder has been consistently manifested by pain and 
resulting functional impairment throughout the pendency of 
his claim.  Moreover, for the period prior to April 26, 2005, 
the record tends to reflect that her low back disorder was 
manifested by severe limitation of motion, especially when 
taking into consideration her complaints of pain.  For 
example, at an April 2000 VA examination, it was noted that 
all motion caused pain, she had tears in her eyes and was 
crying after range of motion testing was performed.  Range of 
motion testing showed forward flexion to 60 degrees, backward 
extension 8 degrees, and lateral 22 degrees bilaterally.  
Moreover straight leg raising was positive at 45 degrees 
causing increased back pain.  Dorsiflexion sign was negative.  
Flexion, abduction, external rotation of the hips caused a 
marked increase in lower back pain.  Records dated in June 
2000 noted that she experienced pain with both flexion and 
extension, about 30 degrees flexion and 20 degrees extension.  
Thereafter, records dated in July 2000, September 2000, and 
February 2001 reflect a 50 percent decrease in flexion.  The 
September 2000 records also noted that extension was limited 
90 percent, with pain in the low central back area.  Right 
side bending was limited 75 percent, while left side bending 
was limited 50 percent.  Further, she demonstrated 
significant rotation restriction 50 percent whereas the left 
was within normal limits.  The February 2001 records note 
that her extension was limited 50 percent, and that there was 
increased low back pain with all motions, as well as an 
increase in leg pain with flexion movements and increased low 
back pain with extension movements.  In addition, records 
dated in October 2004 note decreased extension for the low 
back, while subsequent records from February 2005 note both 
decreased flexion and extension secondary to pain.

In summary, while the evidence tends to indicate moderate 
limitation of flexion in that the veteran was able to achieve 
60 degrees flexion on the April 2000 VA examination, and 
subsequent records note a 50 percent decrease in flexion, the 
medical evidence also indicates she had pain with all 
movements.  As noted above, records dated in June 2000 
indicated she experienced pain at about 30 degrees flexion.  
Further, the April 2000 VA examination, as well as the 
records dated in June and September 2000, indicate severe 
limitation of extension.  Moreover, a thorough review of the 
evidence on file for the period prior to April 26, 2005, 
reflects that she was treated on multiple occasions during 
this period for low back pain.

Taking into consideration the objective range of motion 
findings, the veteran's complaints of pain, and the benefit 
of the doubt doctrine, the Board finds that she more nearly 
approximates the criteria of severe limitation of motion for 
her service-connected low back disorder, which warrants a 40 
percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5292.  See 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59.  
Consequently, the Board concludes that it was factually 
ascertainable that she was entitled to a 40 percent rating 
prior to April 26, 2005.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.

Nevertheless, the Board also finds that the record does not 
support assignment of a rating in excess of 40 percent.  
Simply put, the record does not record, either prior to 
and/or since April 26, 2005, that the veteran's service-
connected low back disorder has been manifested by pronounced 
symptoms of intervertebral disc syndrome that are persistent 
and compatible with sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to the site of the 
diseased disc, with little intermittent relief; nor 
ankylosis; nor incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.

With respect to the "old" criteria, the Board notes that 
the only Diagnostic Code which provided for a rating in 
excess of 60 percent was 5293 for intervertebral disc 
syndrome.  However, X-rays taken of the lumbosacral spine in 
September 1997 showed only mild bulging of the L5/S1 disc.  
Subsequent records from June 2000 reflect that EMG testing 
showed no evidence of sciatic neuropathy nor evidence of L2 
to S1 radiculopathy.  X-rays of the lumbar spine in February 
2002 showed no focal disc herniation, while a December 2003 
CT scan was otherwise normal with no focal disc herniation 
and alignment of the spine was normal.  A November 2004 
neurologic consult could not define a neurologic cause of the 
veteran's symptomatologies.  In addition, an MRI scan 
suggested mid degenerative joint disease, but no frank disc 
herniation, root compression, or other abnormalities of the 
spine.  Moreover, the most recent VA examination of the low 
back in April 2005 found, in part, that there were no 
significant findings on physical examination or on MRI, EMG, 
or bone scan except mild degenerative disease.  As such, the 
evidence does not support a finding of pronounced 
intervertebral disc syndrome, nor sciatic neuropathy and/or 
other neurological findings appropriate to the site of the 
diseased disc.  

The Board further notes that both the April 2000 and April 
2005 VA examinations found that there was no muscle spasms.  
Thus, the preponderance of the evidence is against a finding 
of demonstrable muscle spasm.  Similarly, these examinations 
reflect that deep tendon reflexes were intact.  The April 
2005 examination found them to be 1+ on the left and 2+ on 
the right.  In addition, Achilles were 2+ both right and 
left.  As such, the competent medical evidence does not show 
absent ankle jerk.

Based on the foregoing, the Board finds that the veteran does 
not meet or nearly approximate the criteria for a rating in 
excess of 40 percent under Diagnostic Code 5293.

Regarding the "new" criteria for evaluating spine 
disabilities, the Board notes that the General Rating Formula 
for Diseases and Injuries of the Spine only provides for a 
rating in excess of 40 percent for ankylosis of the spine.  
However, a thorough review of the competent medical evidence 
does not reflect that the veteran's spine has been diagnosed 
with this condition.  Moreover, even though her service-
connected low back disorder is manifested by pain and 
limitation of motion, she still has some motion.  Her spine 
is not fixed in flexion and/or extension.  Accordingly, she 
is not entitled to a rating in excess of 40 percent under the 
General Rating Formula for Diseases and Injuries of the 
Spine.

With regard to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, the Board notes 
that a thorough review of the competent medical evidence 
reflects that the veteran's low back disorder has not 
resulted in episodes having a total duration of at least 6 
weeks during the past 12 months which required bed rest 
prescribed by a physician and treatment by a physician; i.e., 
the record does not reflect she had the requisite number of 
incapacitating episodes necessary for a higher rating.  In 
fact, she denied any incapacitation or hospitalizations 
during flare-ups at her April 2005 VA examination.  
Consequently, she does not meet or nearly approximate the 
criteria for a rating in excess of 40 percent under this 
Formula.

For the reasons stated above, the Board finds that the 
veteran is entitled to a schedular rating of 40 percent prior 
to April 26, 2005, based upon severe limitation of motion.  
However, she does not meet or nearly approximate the criteria 
for a schedular rating in excess of 40 percent during the 
pendency of this case.  Therefore, the preponderance of the 
evidence is against her claim of entitlement to a schedular 
rating in excess of 40 percent for her service-connected low 
back disorder, and it must be denied.  As the preponderance 
of the evidence is against this claim, the benefit of the 
doubt doctrine is not for application.  See generally 
Gilbert, supra; see also Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).


ORDER

Entitlement to a schedular rating of 40 percent for the 
veteran's service-connected low back disorder prior to April 
26, 2005, is granted, subject to the law and regulations 
applicable to the payment of monetary benefits.

Entitlement to a schedular rating in excess of 40 percent for 
the veteran's service-connected low back disorder is denied.


REMAND

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

The record reflects that while the RO determined in the 
January 2002 SOC that an extraschedular rating was not 
warranted, no consideration of such a rating appears to have 
been made in the more recent December 2005 SSOC.  Granted, 
the veteran herself denied any hospitalization during flare-
ups at her April 2005 VA examination.  However, the record 
also reflects that she was awarded disability benefits from 
the Social Security Administration (SSA) by an April 2002 
decision - subsequent to the SOC - and due, at least in part, 
to degenerative disc disease.  Moreover, as emphasized by the 
veteran in a December 2005 statement, the April 2005 VA 
examiner opined that she was as likely as not unemployable 
with the back condition.  As such, the Board finds that the 
evidence of record is indicative of marked interference with 
employment, and, thus, warrants consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1).

Inasmuch as the issue of an extraschedular rating was not 
considered in the December 2005 SSOC, the Board is of the 
opinion that this case should be REMANDED for such 
consideration, as well as to afford the veteran the 
opportunity to present evidence in support of such a claim.  
See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 
9 Vet. App. 337 (1996);  Shipwash v. Brown, 8 Vet. App. 218 
(1995).  This is of particular important as it does not 
appear the correspondence sent to the veteran provided 
adequate notification of the evidence necessary to support an 
extraschedular rating.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio, supra.  

For these reasons, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. 
§ 3.159 (2002).  Of particular 
importance, the RO should advise the 
veteran of the evidence necessary to 
substantiate an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1).  

The RO's attention is directed to 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) pertaining to 38 U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  For example, the RO may wish to 
advise the veteran that she can submit 
additional evidence, such as attendance 
records from her employers, medical 
disability slips, tax records, lay 
statements from co-workers, and any other 
evidence which would reflect the 
impairment she has experienced at work 
due to her service-connected low back 
disorder.

2.  After completing any additional 
development deemed necessary, the RO 
should then determine whether the 
veteran's case should be referred to the 
Chief Benefits Director or the Director, 
Compensation and Pension Services (now 
the Under Secretary for Benefits) for 
consideration of assignment of an 
extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1).

Thereafter, if the RO determines that referral for an 
extraschedular rating is not appropriate, the veteran and her 
representative should be furnished an SSOC regarding this 
matter and an opportunity to respond.  The case should then 
be returned to the Board for further appellate consideration, 
if in order.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


